Lundberg Stratton, J.,
dissenting. I do not believe that the reports from the commission’s rehabilitation division would be capable of supporting a result contrary to that already reached by the commission; therefore, I would reverse the judgment of the court of appeals. State ex rel. Shields v. Indus. Comm. (1996), 74 Ohio St.3d 264, 658 N.E.2d 296.
The medical reports do not limit this claimant to sedentary work — a limitation that often requires the acquisition of new skills. The commission determined that the claimant could engage in lighter work duties with lifting up to thirty-five pounds. The commission made reference to the claimant’s past work history as a trucker and tow motor operator as types of jobs still within the claimant’s physical abilities, indicating that there are jobs for the claimant within his current intellectual and vocational levels of functioning. Because his reemployment does not hinge on the learning of new skills, it was not crucial that the commission consider evidence relevant to the claimant’s future ability to learn or retrain.
Therefore, I respectfully dissent and would reverse the judgment of the court of appeals.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.